 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
     JOHN E. ASHCRAFT,
11                                                            Case No.: 2:16-cv-02978-JAD-NJK
                Plaintiff,
12                                                                           Order
     v.
13                                                                   [Docket No. 102, 109]
     EXPERIAN INFORMATION SOLUTIONS,
14   INC.,
15              Defendants.
16          Pending before the Court are two motions to compel class-related discovery. Docket Nos.
17 102, 109. Days after briefing was completed on the discovery motions, Plaintiff filed a motion for
18 class certification. Docket No. 114. The Court declines to engage in a two-track process in which
19 discovery is being sought that relates to already-filed motion practice.1 Plaintiff should either
20 pursue class discovery that he believes is necessary to meet the applicable standards or pursue
21 class certification if he believes he already has what he needs.
22
            1
             In filing the second motion to compel, Plaintiff sought to delay resolution of the first
23 motion to compel and to expedite briefing on the second motion to compel. Docket No. 110 at 7.
   Plaintiff then stated without elaboration that “[b]oth motions will likely be heard before the
24 presently scheduled dispositive motion and class-certification deadlines of November 14, 2018.”
   Docket No. 110. In an effort to enable resolution of these discovery disputes prior to the
25 substantive motion practice, the Court shortened time to brief the second motion to compel and
   extended the deadline for dispositive motions. Docket No. 111. The Court inadvertently omitted
26 an extension to the deadline for class certification. See id. Rather than seek clarification or an
   extension of that deadline, Plaintiff filed his motion for class certification signaling implicitly that
27 he can meet the applicable standards regardless of the discovery currently in dispute, while
   purportedly “reserv[ing] the right to supplement” his motion if the discovery was compelled. See
28 Docket No. 114 at 2 n.1.

                                                      1
 1         No later than November 21, 2018, Plaintiff shall either: (1) withdraw his discovery motions
 2 as unnecessary given the filing of his motion for class certification; or (2) withdraw his motion for
 3 class certification, in which case the Court will extend the deadline for seeking class certification.
 4         IT IS SO ORDERED.
 5         Dated: November 16, 2018
 6                                                                ______________________________
                                                                  Nancy J. Koppe
 7                                                                United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
